Citation Nr: 1503950	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for asthma.

2. Whether new and material evidence has been received with respect to the claim of service connection for a low back disability.

3. Whether new and material evidence has been received with respect to the claim of service connection for a mental health disability, claimed as depression.

4. Entitlement to service connection for an acquired psychiatric disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to a rating in excess of 10 percent for left ankle degenerative joint disease.

7. Entitlement to total disability based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was subsequently transferred to the RO in Newark, New Jersey.  

The RO issued a rating decision in March 2009.  Within one year, the Veteran provided new evidence that was sent with a cover letter from her then-representative, referencing the pending claims.  The Board liberally construes such submission as a notice of disagreement, and thus the appeal is found to stem from the March 2009 rating action.

The claim of TDIU is inferred with the claim for an increased rating for the left ankle.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for an acquired psychiatric disability, right knee disability, and low back disability, an increased rating left ankle disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1. The claim of service connection for a low back disability was denied in an unappealed June 1983 determination by the RO, and no new and material evidence was received within one year of the determination.

2. New evidence since the last final denial of service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran did not perfect her appeal of the March 1998 denial of service connection for asthma to the Board. 

4.  Evidence received since the last final denial of service connection for asthma is either cumulative or addresses a previously established fact.

5.  The claim of service connection for depression was denied in an unappealed July 2002 determination by the RO, and no new and material evidence was received within one year of the determination.

6. A new VA medical opinion addressed a previously unestablished fact necessary to substantiate the claim of service connection for depression.


CONCLUSIONS OF LAW

1. The June 1983 RO denial of service connection for a low back disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The March 1998 RO denial of service connection for asthma became final, and new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The July 2002 RO denial of service connection for depression became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With regard to an application to reopen a previously denied claim, the notice must include the general elements of a service connection claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In November 2008, the RO sent a letter to the Veteran giving her notice, which satisfied the VCAA and reopening requirements.  See 38 C.F.R. §3.159(b); see also Kent, 20 Vet. App. at 9-10.  The Veteran was informed of the reasons for the prior denials of service connection, the types of evidence necessary to substantiate the claims, and the requirements for new and material evidence.  Accordingly, no additional notice is necessary.

Additionally, VA should assist the Veteran in the procurement of pertinent treatment records and provide an examination when necessary.  38 C.F.R. § 3.159.  Here, the Veteran's service records, private treatment, and VA records have been  associated with the claims file.  VA provided an examination and medical opinion on asthma in March 1996.  Any new evidence received since the last final adjudication does not trigger VA's duty to provide a second VA examination or opinion because it does not indicate that her asthma was incurred in service or causally related.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that Social Security Association (SSA) records have not been obtained.  However, as new and material evidence has not been received sufficient to reopen the claim for asthma, such assistance is not required.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Moreover, SSA records would not be relevant because evidence shows that SSA benefits were awarded for the low back and mental health disabilities, not for asthma.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).   

VA associated new treatment records with the claims file after the statement of the case and certification of the appeal to the Board.  VA sent a letter, dated December 2014, to the Veteran explaining her legal right to have the Agency of Original Jurisdiction review the evidence and issue a decision prior to the Board's decision.  The Veteran did not respond to the letter within 45 days.  However, the new evidence is not pertinent to whether the claim of service connection for asthma should be reopened.  The decisions to reopen and remand the remaining claims do not prejudice the Veteran.  Thus, the Board may issue the decisions herein.  See 38 C.F.R. § 20.1304(c).  

As VA has satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II. Analysis

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 117.  

The RO issued a rating decision denying the Veteran's claim of service connection for a low back disability in June 1983.  The RO found no evidence of in-service complaints or treatment for a low back problem and no evidence relating the low back claim to the service-connected left ankle disability.  The Veteran was notified of her appellate rights but did not appeal and provided no new and material evidence within one year of the decision.  Therefore, the June 1983 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

The evidence of record at the time of the June 1983 denial of service connection for a low back disability included service records, private treatment records, VA medical records, and statements from the Veteran.  Service treatment records showed complaints of low back pain but no specific injury or diagnosis of any disability.  The claim was analyzed as strain in myositis of lumbar paravertebral muscles.  Since the last final adjudication of the low back claim, VA received private and VA treatment records and statements from the Veteran and a VA hospital employee.

December 2008 and May 2009 statements from a VA hospital employee note that the Veteran reported continuous low back symptoms since service.  A June 2001 VA treatment record discusses aggravation of a service-connected back condition by the Veteran's work.  The provider goes on to explain that the back condition is service-connected in nature due to the fact that it was the result of an accident in active duty.  Although this record relies on an error of fact that the Veteran's low back was service-connected, the evidence is presumed credible for purposes of reopening.  See Justus, 3 Vet. App. at 513.  The VA employee statements and June 2001 treatment record are new evidence, not previously considered by agency decision makers.  That evidence, along with in-service complaints of back pain in December 1978 and January 1980, suggests an in-service incurrence resulting in continuous symptoms, which are unestablished facts necessary to substantiate the claim.  As such, the claim for service connection for a low back disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

The RO issued a rating decision denying the Veteran's claim for service connection for asthma in March 1998.  The RO found no evidence of an in-service incurrence or aggravation of asthma.  The Veteran appealed the claim, and the RO issued a statement of the case (SOC) in May 1998.  The Veteran did not substantiate her appeal to the Board within 60 days of the SOC.  Therefore, the appealed ended and the March 1998 rating decision became final.  See 38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. §§ 3.104, 20.202.  

The evidence of record at the time of the March 1998 denial of service connection for asthma included service records, statements from the Veteran, VA and private treatment records, and a March 1996 VA examination.  Treatment records showed diagnosis and treatment for asthma and established a current disability.  The VA examination addressed any causal relationship to service.  Since the denial, VA received additional treatment records, statements from the Veteran, and statements from a VA hospital employee.  

VA and private treatment records show current, continuous treatment for asthma, and are thus, new evidence.  However, they are not material because a current asthma disability was a previously established fact at the time of the March 1998 denial.  The evidence of the Veteran's reports of asthma symptoms since service is not new evidence, nor is her report of treatment for respiratory symptoms in 1978 (treatment reflects a diagnosis of an upperrespiratory infection), which was documented at the time of the earlier denial.  In the March 1996 examination, the Veteran reported the onset of asthma at age 20 with continuous symptoms since that time.  VA decision makers previously considered the Veteran's statements of in-service onset and continuous symptoms with the March 1998 decision.  The relevant evidence received since the last final denial of service connection for asthma either addresses a previously established fact or is redundant of previous evidence.  Therefore, the claim for service connection for asthma is not reopened.     

The RO issued a rating decision denying the Veteran's claim of service connection for depression in July 2002.  The RO found no evidence to indicate an in-service incurrence or aggravation of depression.  Instead, the RO found that depression was caused by a post-service work injury and her inability to work.  The Veteran was notified of her appellate rights but provided no new and material evidence within one year of the decision.  Therefore, the July 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

The evidence at the time of the July 2002 denial of service connection for depression included service records, VA and private treatment records, and statements from the Veteran.  Among the VA treatment records was the June 2001 record stating that the mental condition was service connected in nature due to the fact that it was the result of an accident in active duty.  Since the July 2002 denial, VA obtained additional treatment records, two mental health examinations, and a medical opinion on a possible nexus to service.  

The December 2008 VA examination and opinion were not previously considered by agency decision makers.  Additionally, the opinion specifically addresses the unestablished question of whether the Veteran's depression is causally linked to her service.  Thus, the December 2008 VA examination is new and material evidence for the claim of service connection for depression/mental health disability, and the claim is reopened.  See 38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. §§ 3.104, 20.202. 
   

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disability is granted.

New and material evidence not having been received, the petition to reopen the claim of service connection for asthma is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for a mental health disability is granted.


REMAND

The January 2009 examination and September 2007 treatment note that the Veteran receives SSA benefits for her low back and mental health disabilities.  SSA records should be obtained and associated with the claims file.  The claims of service connection for the right knee, an increased rating for the left ankle, and TDIU should be readjuciated with consideration of all new evidence.

The evidence shows in-service complaints of low back pain and suggests a causal relationship to service, but the evidence is unclear as to whether the Veteran has a current low back diagnosis, other than pain.  If the evidence shows a current, diagnosed low back disability, provide a VA examination and opinion.  See McLendon, 20 Vet. App. at 81.  

The Veteran asserted that her left ankle/foot disability has caused her depression.  The VA examiners found that depression was a symptom of the Veteran's bipolar disorder.  However, neither the VA examiner in July 2012 nor December 2008 provided an opinion as to whether the Veteran's bipolar disorder was caused or aggravated by her service-connected left foot/ankle disability.  An addendum opinion is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Social Security Administration records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination and opinion on her low back, ONLY IF the evidence shows a currently diagnosed disability.  The examiner should provide answers to the following:

a. Is the Veteran's current low back disability at least as likely as not related to complaints in service from December 1978 and January 1980?

b. Is the Veteran's current low back disability at least as likely as not caused by her left ankle and foot disabilities?

c. Is the Veteran's current low back disability at least as likely as not aggravated beyond the natural progression by her left ankle/foot disability?

d. If aggravation is found, is there medical evidence created prior to the aggravation, or between the onset of aggravation and the current level of disability, that shows a base line level of disability for the low back?

Consider all lay and medical evidence, including that the Veteran reported continuous low back symptoms and filed a claim in 1982, as well as the June 2001 treatment record with an assertion of service-connection. 

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Then, forward the claims file to the July 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's mental health.  The examiner should address the following:

a. Is the Veteran's bipolar disorder at least as likely as not caused by her service-connected left ankle and foot disabilities or any associated impairment?

b. Is the Veteran's bipolar disorder at least as likely as not aggravated beyond the natural progression by her service-connected left ankle and foot disabilities or any resulting impairment?

c. If aggravation is found, is there medical evidence created prior to the aggravation, or between the onset of aggravation and the current level of disability, that shows a base line level of disability from bipolar disorder?

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. Readjuciate the claims for an increased rating for the left ankle and TDIU with consideration of all pertinent evidence.   TDIU should be assigned the same claim date as the claim for an increased rating for the left ankle.

5. If any benefit sought on appeal remains denied, issue an SSOC, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


